HEANEY, Senior Circuit Judge,
dissenting.
I would affirm the district court for the reasons stated in its opinion. Although this court characterizes Bell’s suicide threat as a single off-hand comment about shooting himself when no gun was available, see ante at 1344, this characterization ignores findings the district court made after listening to a tape of the entire booking interview. Chief Judge Vietor found that there was a “consistent note of despondency throughout the lengthy interview” and that Bell’s answers suggested “a feeling of despondency.” Bell v. County of Washington County, Iowa, 741 F.Supp. 1354, 1359 (S.D.Iowa 1990). As this court suggests, an inmate’s “agitated or hysterical behavior” gives a jailer reason to suspect suicidal tendencies. See ante at 1344. Likewise, an inmate’s despondent behavior puts a jailer on notice that the inmate has suicidal tendencies, particularly when coupled with a suicide threat. There was enough evidence in the record to support the allegation that Bell made a serious suicide threat and that Stigers had reason to know that Bell was a potential suicide risk.
I would affirm the district court for another important reason. Washington County Jail regulations provide that jailers must remove the belt of any person brought into jail in a drunken condition. There is ample evidence here from which a jury could find that jailer Stigers was aware of the rule, that Bell was intoxicated, and that Bell was wearing a belt. Indeed, the record reveals that the police officer who arrested Bell detected Bell’s belt, so the belt could not have been hard to discover. A jury thus could find that jailer Stigers did a pat-down search of Bell, that he either became aware of the presence of the belt, or that his failure to discover the belt resulted from his deliberate indifference.
Given this, the jailer’s statement that he did not believe Bell’s suicide threat to be serious is not controlling. The jail authorities had established a clear policy that jailers remove belts worn by intoxicated persons. This policy was designed to thwart suicides, and Stigers had an obligation to carry out the policy. Bell’s stated intention to kill himself only served to emphasize the importance of following the rule. Accordingly, a jury could well disbelieve Stigers’ testimony that he knew nothing about the belt Bell was wearing and knew nothing about Bell’s suicidal tendencies, and could find that Stigers was deliberately indifferent to the risk of suicide. For the reasons stated above I dissent.